DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021, has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2021 were filed after the mailing date of the Notice of Allowance on September 3, 2021, but contemporaneous with a new Request for Continued Examination on December 2, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Moore et al. (US 2018/0138766 A1) discloses an aerial vehicle with a drag reduction system (aircraft 10; fig. 1), said aerial vehicle comprising: 
a motor driven rotor assembly (200), said motor driven rotor assembly comprising: 
a rotor (the rotor of electric motor 336, as shown in fig. 4; para. [0031]); 
a stator (the stator of electric motor 336, as shown in fig. 4; see again para. [0031]), said rotor rotationally coupled to said stator (para. [0051]); 
a nacelle (314), said nacelle defining an outer surface (fig. 4), said rotor (the rotor of electric motor 336) forward of a forward edge of the nacelle (the entirety of the electric motor 336, including the rotor, is forward of the forward edge of the nacelle 314, fig. 4), the forward edge of said outer surface of said nacelle defining an air inlet gap behind said rotor (the gap between the nacelle 314 and the inner frame support 310, fig. 4), said air inlet gap fluidically coupled to an interior of said nacelle (fig. 4).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claim 1, the aerial vehicle comprising one or more heat exchanger segments, said one or more heat exchanger segments fluidically coupled to said air inlet gap on a first side, said one or more heat exchangers segments fluidically coupled to said interior of said nacelle on a second side; with regard to claim 8, the aerial vehicle comprising one or more partial cylindrical heat exchanger segments, said one or more partial cylindrical heat exchanger segments fluidically coupled to said air inlet gap on a first side, said one or more partial cylindrical heat exchangers segments fluidically coupled to said interior of said nacelle on a second side; with regard to claim 9, the aerial vehicle comprising one or more partial cylindrical heat exchanger segments, said one or more partial cylindrical heat exchanger segments fluidically coupled to said air inlet gap on a first side, said one or more partial cylindrical heat exchangers segments fluidically coupled to said interior of said nacelle on a second side, wherein said air inlet gap comprising a ring gap behind the outer periphery of said rotor; with regard to claim 16, the aerial vehicle comprising a diffuser, said diffuser fluidically coupled to said air inlet gap, said diffuser fluidically coupled to said interior of said nacelle; a segmented fan, said segmented fan adapted to suck air into said air inlet gap so as to create an airflow, said segmented fan structurally coupled to said stator, said segmented fan downstream from said diffuser, wherein said segmented fan is adapted to transfer momentum of a first portion of the airflow through said segmented fan to a second portion of the airflow through said segmented fan; and air flow channel structures adapted to channelize the airflow through said diffuser into different intake areas of said segmented fan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647